Powell, J.
1. Corporate name connotes corporate entity. This is applicable to both civil and criminal cases. Van Winkle Gin Works v. Mathews, 2 Ga. App. 249 (58 S. E. 396); Ager v. State, 2 Ga. App. 158 (58 S. E. 374) ; Foley & Williams Mfg. Co. v. Bell, 4 Ga. App. 448 ( 61 S. E. 856); Charles v. Valdosta Foundry Co., 4 Ga. App. 733 (62 S. E. 493).
2. An action may be properly instituted by employing the initials instead of the full Christian name of the defendant. “In this State men are commonly known by the initials of their Christian names as well as they are by those names in full.” Any common-law rule of practice to the contrary does not exist in this State, because of lack of suitableness to our conditions. Eaves v. State, 113 Ga. 755 (39 S. E. 318) ; Minor v. State, 63 Ga. 318; Turner v. Thompson, 58 Ga. 271 (36 Am. R. 297).
3. The order of the examination of witnesses and the allowance of leading questions are matters so largely in the discretion of the trial judge as to warrant no interference, except in eases of manifest abuse. There was no abuse of discretion in the present ease.
4. The question of the value of an article is peculiarly for the jury, and that body is not absolutely bound by the opinions or estimates of the witness on that subject. Morris Storage Co. v. Wilkes, 1 Ga. App. 752 (58 S. E. 232); Atlantia Coast Line R. Co. v. Harris, 1 Ga. App. 667 (57 S. E. 1030). Judgment affirmed.
Trover, from city court of Brunswick — Judge Krauss. June 19, 1908.
Argued October 28,
Decided November 10, 1908.
Francis H. Harris, for plaintiff in error.
Bennet <& Conyers, contra.